DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 objected to because of the following informalities:  There appears to be a typing error in the phrase “combining output signals of the number of at least RF output paths.” Examiner will interpret this to mean “combining output signals of the number of at least two RF output paths.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9, 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber (US 2021/0341571 A9) in view of Nanjing (CN110045343B to Nanjing New Frequency Electronic Technology Co Ltd).

Regarding claim 1, 
Gruber teaches:
A simulation controller for controlling a system for simulating a radar scenario, the simulation controller comprising: ([abstract] – “radar target emulator”)
an output interface ([0010] – “first conversion apparatus”) for providing pulse descriptive words, PDW, of radar signals according to predetermined radar signal scenario data ([0010] – “convert the at least one analog radar signal into at least one corresponding digital radar data packet”) to a number of at least two radio frequency, RF, output paths, ([0010] – “A second conversion apparatus is preferably configured to provide analog processed radar signals by converting the digital radar data packets processed by the data processing apparatus, and a transmission apparatus comprises at least two transmitter devices which are in particular configured to transmit the analog processed radar signals provided by the second conversion apparatus”)
wherein each RF output path generates radar signals, ([0010] – “transmission apparatus comprises at least two transmitter devices which are in particular configured to transmit the analog processed radar signals”) and the radar signals of different RF output paths relate to different frequency ([0040] – “The radar sensor RS preferably has a plurality of transmission ranges RS1, RS2 which are in particular at least substantially spatially separated and/or which are symmetrical with respect to an axis, in particular a longitudinal axis of a vehicle. The radar signals S emitted in transmission ranges RS1, RS2 thereby propagate in different directions and can exhibit different frequencies”)  (lined through limitation corresponds to element not taught by reference) 
a control unit for splitting the PDW of the radar signal scenario data in to multiple groups  ([0041] – “various digital radar data packets D provided are for example each assigned to one transmission range RS1, RS2.”) relating to different frequency bands, ([0040] – “The radar signals S emitted in transmission ranges RS1, RS2 thereby propagate in different directions and can exhibit different frequencies or be modulated by different modulation methods so that objects which reflect the radar signals S back to the radar sensor are assigned to the different transmission ranges RS1, RS2 and/or can be detected at high spatial resolution.”) and for assigning each group to a corresponding RF output path. ([0040-41] – various digital radar data packets D provided are for example each assigned to one transmission range RS1, RS2; [0046-47] – respectively assigned to the transmitter devices TX according to an arrangement of the emulated objects in the test scenario… dynamically assign the modified radar data packets Dm to the transmitter devices TX so that the movement of the corresponding emulated objects is mapped)

Gruber does not explicitly teach:
RF output paths relating to different frequency bands

Nanjing teaches:
PDW groups relating to frequency bands
RF output paths relating to different frequency bands ([0016-18] – “In the seventh step, the synthesized new radio frequency signal is radiated to the space by the high and low frequency band antennas respectively”)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Nanjing’s known technique to Gruber’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Gruer teaches a base method of splitting PDW of the radar signal scenario data in to multiple groups in order to assign each group to a corresponding RF output path.  Gruber further teaches that RF transmission ranges may exhibit different frequencies (see paras. 0040-47); (2) In a similar field of endeavor, Nanjing teaches a technique of transmitting synthesized RF signals via high and low frequency band antennas (RF output paths); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a more efficient system without the need to change frequency band operation parameters of antennas during RF transmission; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).
	

Regarding claim 2, 
Gruber in view of Nanjing teaches the invention as claimed and discussed above.
Gruber further teaches:
The simulation controller of claim 1, wherein the control unit is configured to control an operation of the number of at least two RF output paths simultaneously. ([0017] – “a modified radar data packet being distributed to at least two adjacent transmitter devices or respectively allotted to at least two adjacent transmitter devices”)

Regarding claim 3, 
Gruber in view of Nanjing teaches the invention as claimed and discussed above.
Gruber further teaches:
The simulation controller of claim 1, wherein the control unit is configured to assign radar signals to at least two RF output paths simultaneously. ([0030] – “a modified radar data packet can be weighted and distributed to at least two adjacent transmitter devices such that the corresponding analog processed radar signal is received by the radar sensor at two different angles”)

Regarding claim 4, 
Gruber in view of Nanjing teaches the invention as claimed and discussed above.
Gruber further teaches:
The simulation controller of claim 1, wherein the control unit is configured to assign multiple radar signals to a same RF output path simultaneously. ([0019] – “the digital radar data packet can be delayed multiple times by a predefined period of time, in particular the same time period, so that at least two of the delayed radar data packets at the desired time delay are in particular combined and modified by the modulation device to form one delayed radar data packet in each case”)

Regarding claim 5, 
Gruber teaches:
A system for simulating a radar scenario, the system comprising: ([abstract] – “radar target emulator”)
a number of at least two radio frequency, RF, output paths, wherein each RF output path is configured to radar signals, ([0010] – “A second conversion apparatus is preferably configured to provide analog processed radar signals by converting the digital radar data packets processed by the data processing apparatus, and a transmission apparatus comprises at least two transmitter devices which are in particular configured to transmit the analog processed radar signals provided by the second conversion apparatus”) and wherein the radar signals of different RF output paths relate to different frequency ([0040] – “The radar sensor RS preferably has a plurality of transmission ranges RS1, RS2 which are in particular at least substantially spatially separated and/or which are symmetrical with respect to an axis, in particular a longitudinal axis of a vehicle. The radar signals S emitted in transmission ranges RS1, RS2 thereby propagate in different directions and can exhibit different frequencies”) 
a simulation controller, comprising an output interface ([0010] – “first conversion apparatus”) for providing pulse descriptive words, PDW, of radar signals of predetermined radar signal scenario data ([0010] – “convert the at least one analog radar signal into at least one corresponding digital radar data packet”)  to the number of at least two RF output paths; and ([0010] – “A second conversion apparatus is preferably configured to provide analog processed radar signals by converting the digital radar data packets processed by the data processing apparatus, and a transmission apparatus comprises at least two transmitter devices which are in particular configured to transmit the analog processed radar signals provided by the second conversion apparatus”)
a control unit for splitting the radar signals of the radar signal scenario data in to multiple groups of radar signals ([0041] – “various digital radar data packets D provided are for example each assigned to one transmission range RS1, RS2.”) relating to different frequency bands, ([0040] – “The radar signals S emitted in transmission ranges RS1, RS2 thereby propagate in different directions and can exhibit different frequencies or be modulated by different modulation methods so that objects which reflect the radar signals S back to the radar sensor are assigned to the different transmission ranges RS1, RS2 and/or can be detected at high spatial resolution.”)  and for assigning each group of radar signals to a corresponding RF output path. ([0040-41] – various digital radar data packets D provided are for example each assigned to one transmission range RS1, RS2; [0046-47] – respectively assigned to the transmitter devices TX according to an arrangement of the emulated objects in the test scenario… dynamically assign the modified radar data packets Dm to the transmitter devices TX so that the movement of the corresponding emulated objects is mapped)

Gruber does not explicitly teach:
RF output paths relating to different frequency bands

Nanjing teaches:
PDW groups relating to frequency bands
RF output paths relating to different frequency bands ([0016-18] – “In the seventh step, the synthesized new radio frequency signal is radiated to the space by the high and low frequency band antennas respectively”)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Nanjing’s known technique to Gruber’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Gruer teaches a base method of splitting PDW of the radar signal scenario data in to multiple groups in order to assign each group to a corresponding RF output path.  Gruber further teaches that RF transmission ranges may exhibit different frequencies (see paras. 0040-47); (2) In a similar field of endeavor, Nanjing teaches a technique of transmitting synthesized RF signals via high and low frequency band antennas (RF output paths); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a more efficient system without the need to change frequency band operation parameters of antennas during RF transmission; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 6, 
Gruber in view of Nanjing teaches the invention as claimed and discussed above.

Gruber does not teach:
The system of claim 5, wherein each of the number of at least two RF output paths is configured to generate radar signals of a different frequency band. 

Nanjing teaches:
The system of claim 5, wherein each of the number of at least two RF output paths is configured to generate radar signals of a different frequency band.  ([0016-18] – “In the seventh step, the synthesized new radio frequency signal is radiated to the space by the high and low frequency band antennas respectively”)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Nanjing’s known technique to Gruber’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Gruer teaches a base method of splitting PDW of the radar signal scenario data in to multiple groups in order to assign each group to a corresponding RF output path.  Gruber further teaches that RF transmission ranges may exhibit different frequencies (see paras. 0040-47); (2) In a similar field of endeavor, Nanjing teaches a technique of transmitting synthesized RF signals via high and low frequency band antennas (RF output paths); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a more efficient system without the need to change frequency band operation parameters of antennas during RF transmission; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 7, 
Gruber in view of Nanjing teaches the invention as claimed and discussed above.
Gruber further teaches:
The system of claim 5, wherein the control unit is configured to assign radar signals to at least two RF output paths simultaneously. ([0030] – “a modified radar data packet can be weighted and distributed to at least two adjacent transmitter devices such that the corresponding analog processed radar signal is received by the radar sensor at two different angles”)

Regarding claim 8, 
Gruber in view of Nanjing teaches the invention as claimed and discussed above.
Gruber further teaches:
The system of claim 5, wherein the control unit is configured to assign multiple radar signals to a same RF output path simultaneously. ([0019] – “the digital radar data packet can be delayed multiple times by a predefined period of time, in particular the same time period, so that at least two of the delayed radar data packets at the desired time delay are in particular combined and modified by the modulation device to form one delayed radar data packet in each case”)

Regarding claim 9, 
Gruber in view of Nanjing teaches the invention as claimed and discussed above.
Gruber further teaches:
The system of claim 5, wherein at least one of the number of at least two RF output paths is configured to process and output multiple radar signals simultaneously. ([0019] – “the digital radar data packet can be delayed multiple times by a predefined period of time, in particular the same time period, so that at least two of the delayed radar data packets at the desired time delay are in particular combined and modified by the modulation device to form one delayed radar data packet in each case”)

Regarding claim 11, 
Gruber in view of Nanjing teaches the invention as claimed and discussed above.
Gruber further teaches:
The system of claim 5, comprising a combiner for combining output signals of the number of at least RF output paths ([0019] – “the digital radar data packet can be delayed multiple times by a predefined period of time, in particular the same time period, so that at least two of the delayed radar data packets at the desired time delay are in particular combined and modified by the modulation device to form one delayed radar data packet in each case”)

Regarding claim 12, 
Gruber teaches:
A method for simulating a radar scenario, the method comprising ([abstract] – “radar target emulator”)
splitting, by a control unit, pulse descriptive words, PDW, of radar signals of predetermined radar signal scenario data into multiple groups of radar signals ([0041] – “various digital radar data packets D provided are for example each assigned to one transmission range RS1, RS2.”) relating to different frequency bands; and ([0040] – “The radar signals S emitted in transmission ranges RS1, RS2 thereby propagate in different directions and can exhibit different frequencies or be modulated by different modulation methods so that objects which reflect the radar signals S back to the radar sensor are assigned to the different transmission ranges RS1, RS2 and/or can be detected at high spatial resolution.”)
providing, by the control unit, each group of radar signals to a corresponding radio frequency, RF, output path, ([0040-41] – various digital radar data packets D provided are for example each assigned to one transmission range RS1, RS2; [0046-47] – respectively assigned to the transmitter devices TX according to an arrangement of the emulated objects in the test scenario… dynamically assign the modified radar data packets Dm to the transmitter devices TX so that the movement of the corresponding emulated objects is mapped)wherein each RF output path generates radar signals, ([0010] – “transmission apparatus comprises at least two transmitter devices which are in particular configured to transmit the analog processed radar signals”) and the radio signals of different RF output paths relate to different frequency ([0040] – “The radar sensor RS preferably has a plurality of transmission ranges RS1, RS2 which are in particular at least substantially spatially separated and/or which are symmetrical with respect to an axis, in particular a longitudinal axis of a vehicle. The radar signals S emitted in transmission ranges RS1, RS2 thereby propagate in different directions and can exhibit different frequencies”) (lined through limitation corresponds to element not taught by reference) 
Gruber does not explicitly teach:
RF output paths relating to different frequency bands

Nanjing teaches:
PDW groups relating to frequency bands
RF output paths relating to different frequency bands ([0016-18] – “In the seventh step, the synthesized new radio frequency signal is radiated to the space by the high and low frequency band antennas respectively”)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Nanjing’s known technique to Gruber’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Gruer teaches a base method of splitting PDW of the radar signal scenario data in to multiple groups in order to assign each group to a corresponding RF output path.  Gruber further teaches that RF transmission ranges may exhibit different frequencies (see paras. 0040-47); (2) In a similar field of endeavor, Nanjing teaches a technique of transmitting synthesized RF signals via high and low frequency band antennas (RF output paths); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a more efficient system without the need to change frequency band operation parameters of antennas during RF transmission; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 13, 
Gruber in view of Nanjing teaches the invention as claimed and discussed above.
Gruber further teaches:
The method of claim 12, comprising controlling, by the control unit, an operation of the number of at least two RF output paths simultaneously. ([0017] – “a modified radar data packet being distributed to at least two adjacent transmitter devices or respectively allotted to at least two adjacent transmitter devices”)

Regarding claim 14, 
Gruber in view of Nanjing teaches the invention as claimed and discussed above.
Gruber further teaches:
The method of claim 12, comprising assigning, by the control unit, data signals of the radar signal scenario data to at least two RF output paths simultaneously. ([0030] – “a modified radar data packet can be weighted and distributed to at least two adjacent transmitter devices such that the corresponding analog processed radar signal is received by the radar sensor at two different angles”)

Regarding claim 15, 
Gruber in view of Nanjing teaches the invention as claimed and discussed above.
Gruber further teaches:
The method of claim 12, comprising assigning multiple data signals of the radar signal scenario data to a same RF output path simultaneously. ([0019] – “the digital radar data packet can be delayed multiple times by a predefined period of time, in particular the same time period, so that at least two of the delayed radar data packets at the desired time delay are in particular combined and modified by the modulation device to form one delayed radar data packet in each case”)

Regarding claim 16, 
Gruber in view of Nanjing teaches the invention as claimed and discussed above.
Gruber further teaches:
The method of claim 12, comprising generating, by the number of RF paths, data signals according to the radar signals provided by the control unit. ([0010] – “A second conversion apparatus is preferably configured to provide analog processed radar signals by converting the digital radar data packets processed by the data processing apparatus, and a transmission apparatus comprises at least two transmitter devices which are in particular configured to transmit the analog processed radar signals provided by the second conversion apparatus”)

Claim(s) 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber in view of Nanjing as applied to claim 5 above, and further in view of Leabman (US 20200193326 A1).

Regarding claim 10, 
Gruber in view of Nanjing teaches the invention as claimed and discussed above.

Gruber further teaches:
The system of claim 5, wherein each RF signal path comprises a signal generator, ([0012] – “generate a corresponding digital radar data packet/corresponding analog radar signal”)  (lined through limitation corresponds to element not taught by reference) 

Gruber in view of Nanjing does not teach:
A vector signal generator

	Leabman teaches:
The system of claim 5, wherein each RF signal path comprises a signal generator, in particular a vector signal generator. ([0085] – “The mixer 706 multiplies the digital data with a complex vector to generate a digital signal (e.g., 12-16 bits of “complex” data”))


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Leabman’s known technique to Gruber in view of Nanjing’s known invention ready for improvement to yield predictable results. Such a finding is proper because (1) Gruber in view of Nanjing teaches a base radar target emulator which requires signal generation; (2) Leabman teaches a technique of vector signal generation in a similar field of endeavor; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with increased spectral efficiency; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).
	
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIANA CROSS/Examiner, Art Unit 3648                       

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648